ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Bozdemir Insaat ve Muh. LTD STI               )      ASBCA Nos. 60161, 60162, 60163
                                              )
Under Contract No. W912ER-10-C-0068           )

APPEARANCE FOR THE APPELLANT:                        Daniel D. Rounds, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                     Rebecca L. Bockmann, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

       Pursuant to the request of the parties in appellant's 6 January 2017 letter
stipulating to the dismissal of these appeals with prejudice, these appeals are hereby
DISMISSED WITH PREJUDICE.

       Dated: 12 January 2017




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60161, 60162, 60163, Appeals of
Bozdemir Insaat ve Muh. LTD STI, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals